Citation Nr: 0304433	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  96-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for hyperthyroidism.  

2.	Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for hyperthyroidism and 
hypothyroidism with weight gain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in January 2001.  At that 
time, the issues included entitlement to service connection 
for diabetes mellitus.  This was granted by the RO in an 
April 2002 rating decision.  


FINDINGS OF FACT

1.	Hyperthyroidism is not of service origin.  

2.	The treatment rendered at a VA facility beginning in 
1971 did not result in any additional disability 
associated with the hyperthyroidism.

3.	The veteran's hypothyroidism was the necessary and 
expected result of the treatment that the veteran 
received at a VA facility beginning 1971.  


CONCLUSIONS OF LAW

1.	Hyperthyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.	The criteria for compensation benefits for 
hyperthyroidism and hypothyroidism with weight loss 
under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (effective 
prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case and several 
Supplemental Statements of the Case.  The last of these, in 
November 2002, included a recitation of the regulations 
implementing the VCAA.  In addition, pursuant to the Board 
remand, the RO furnished the veteran with letters, in January 
and September 2001 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination with an opinion during the 
course of this claim and had the opportunity for a hearing on 
appeal.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

A review of the service medical records fails to show no 
complaint or finding pertaining to hyperthyroidism.  The 
entrance examination showed that the veteran was 71 1/2 inches 
tall and weighed 184 pounds.  The separation examination 
showed that he was 72 1/4 inches tall and weighed 224 pounds.

The veteran was seen at a VA outpatient clinic in August 1971 
with a history of hyperthyroidism, which had been present for 
six months.  He had a huge goiter and symptoms, which 
included weight loss and nervousness. He was seen again in 
August 1971 at which time it was reported that the veteran 
had been treated as an outpatient with Tapazole for 
hyperthyroidism.  There was a decrease in the size of the 
goiter.  He gained 30 to 35 pounds of the 50 pounds he had 
lost.  He showed a skin allergy to the Tapazole.  He was 
place on Inderal 20 mgms four times a day to control the 
hyperthyroidism.

He was hospitalized at a VA medical facility later in August 
1971 for complaints of nervousness and easy fatigue for the 
past several months.  He had noted some fullness in the 
throat and swelling of the neck for approximately 6 months 
and was noted then to have a goiter.  His weight was 207 
ponds.  While hospitalized he underwent a radioiodine tracer 
and scan.  The diagnosis was hyperthyroidism.  At the time of 
discharge it was reported that he had a good response from 
the Valium and Inderal.  He was sent home on this treatment.  
An I-131 uptake and scan was to be repeated in the near 
future at which time he would probably be treated with 
radioactive iodine.  He received follow-up treatment at a VA 
outpatient clinic.   He was evaluated in October 1971 at 
which time he was placed on radioiodine therapy.  He 
continued to be treated at a VA outpatient clinic.  In 
January 1974 he indicated he felt fine.  He weighed 237 
pounds.  He was seen in March 1974 after losing 20 pounds in 
four weeks.

Subsequently, the veteran was treated with iodine therapy at 
a VA outpatient clinic for hyperthyroidism.  He was 
hospitalized at a VA facility in March and April 1974.    At 
that time it was reported that he had been admitted from 
outpatient status where he had been followed for the past 
three years for the residuals of radioactive iodine therapy 
for hyperthyroidism, which required treatment with six grains 
of thyroid extract daily.  He indicated that he had got along 
quite well and had a tendency to gain weight until the prior 
month when he lost 20 pounds rapidly.  He also reported being 
thirsty urinating frequently, and fatigue.  Laboratory data 
showed a normal thyroid function test.  The discharge 
diagnoses were diabetes mellitus and hypothyroidism, 
secondary to radioactive iodine.  

Subsequently he continued to receive treatment at VA and 
private facilities for several disorders, including the 
hypothyroidism.

An examination was conducted by VA in September 2001.  The 
veteran reported that he experienced hyperthyroidism in 1969 
which was poorly controlled with medications.  He required 
radioactive iodine in 1971.  The examiner stated that the 
goal of this treatment was to completely ablate the function 
of the thyroid and then replace the thyroid activity with 
medications.  

Following this treatment his weight went from 190 to 248 
pounds over one year.  At that time it was felt he had 
diabetes and was placed on insulin therapy as well as hormone 
therapy.  He was currently receiving .0.17 mg of Synthroid 
daily and his most recent thyroid function studies have been 
normal.  

The examination showed that the veteran was 72 inches tall 
and weighed 227 pounds.  The thyroid was not palpable.  The 
diagnoses included history of hyperthyroidism, status post 
ablation with radioactive iodine and consequent 
hypothyroidism well controlled with medication.  

After reviewing the veteran's medical records and completing 
a medical examination, the examiner stated that the veteran 
suffered hypothyroidism as a consequence of the treatment for 
hyperthyroidism rendered at the VA facility in August 1971.  
In fact, the goal of therapy with radioactive iodine was the 
total ablation of the function of the hyperactive thyroid.  
Therefore, the veteran's resultant hypothyroidism was the 
certain result of the treatment he received and was the goal 
of such treatment since thyroid replacement therapy was 
easily accomplished with medication.  The record shows that 
the veteran had been well controlled in terms of his thyroid 
disease since the time of the treatment in August 1971.

The veteran filed his claim for 38 U.S.C.A. § 1151 benefits 
in 1992.  

Service Connection for Hyperthyroidism

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

To summarize, the veteran's statements are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation or diagnosis, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this regard, the service medical records are negative for 
hyperthyroidism.  The first evidence of hyperthyroidism was 
in early 1971 more than three years after service.  There is 
no medical evidence of record which relates the 
hyperthyroidism to service.  Additionally, in view of the 
veteran's treatment there is no current evidence of 
hyperthyroidism.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.   

Hyperthyroidism and Hypothyroidism with weight gain Under 
38 C.F.R. § 1151

The veteran contends that the hypothyroidism was caused by 
the VA treatment rendered in August 1971.

The law providing compensation under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of 
the law is more restrictive than the old version (the new law 
essentially requires a showing of fault or negligence by the 
VA in providing medical treatment).  However, the new law 
does not apply in the present case, as the claim has been 
pending since before the change in the law.  VAOPGCPREC 40- 
97.  The Board has applied the version of 38 U.S.C.A. § 1151 
(and the related regulations, 38 C.F.R. §§ 3.358, 3.800) in 
effect prior to the change which is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation or DIC shall be awarded in 
the same manner as if the disability or death were service- 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 
3.358, 3.800 (1997).  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  The regulation further provides, in part, that 
benefits will not be payable for the continuance or natural 
progress of disease or injury for which VA treatment is 
authorized.  38 C.F.R. § 3.358(b)(2).  In determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
treatment.  Benefits are not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

The medical evidence shows that the veteran's treatment by 
the VA in 1971 was for hyperthyroidism.  The radioactive 
iodine treatment was successful in ablating the overactive 
thyroid without any subsequent evidence of hyperthyroidism.  
There is no medical evidence that shows any additional 
disability of the hyperthyroidism associated with the VA 
treatment beginning in 1971.

Concerning the hypothyroidism, a VA examiner in September 
2001 stated that the veteran's hypothyroidism was the certain 
result of the treatment he received and was the goal of such 
treatment since thyroid replacement therapy was easily 
accomplished with medication.  The record shows that the 
veteran did gain weight during this time period.  However, 
there is no medical evidence of record which shows that this 
weight gain, in and of itself is a disability or disease.  

As such, the Board concludes that compensation benefits for 
hyperthyroidism and hypothyroidism with weight gain pursuant 
to 38 U.S.C.A. § 1151 is not warranted.  The preponderance of 
the evidence is against the veteran's claim.  


ORDER

Service connection for hyperthyroidism is denied.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for hyperthyroidism and hypothyroidism 
with weight gain is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

